                                  UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                       ROCK HILL DIVISION

    Katie Sue Fuller,             )                  Civil Action No.: 0:18-cv-02042-RBH
                                  )
        Plaintiff,                )
                                  )
 v.                               )                  ORDER
                                  )
 Andrew Saul, Commissioner of the )
 Social Security Administration,  )
                                  )
       Defendant.
_______________________________

          This matter is before the Court for review of the Report and Recommendation (“R & R”) of

United States Magistrate Judge Paige J. Gossett, made in accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rules 73.02(B)(2)(a) and 83.VII.02 (D.S.C.). [ECF No. 14]. The Magistrate Judge

recommends that the Court affirm the Commissioner’s decision. [ECF No. 14, p. 17].

          The Magistrate Judge makes only a recommendation to the Court. The recommendation has no

presumptive weight, and the responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a de novo review of those

portions of the R & R to which specific objections are made, and it may accept, reject, or modify, in

whole or in part, the recommendation of the Magistrate Judge or recommit the matter with instructions.

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

          Neither party has filed objections to the R & R, and the time for doing so has expired.1 In the

absence of objections to the R & R, the Court is not required to give any explanation for adopting the

Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

The Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

1
          Objections to the R & R were due by September 11, 2019. [ECF No. 14].
Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection,

a district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P. 72

advisory committee’s note)).

        After a thorough review of the record in this case, the Court finds no clear error and therefore

adopts and incorporates by reference the Magistrate Judge’s R & R [ECF #14]. Accordingly, this Court

AFFIRMS the decision of the Commissioner denying Fuller’s claim for disability insurance benefits.

        IT IS SO ORDERED.



Florence, South Carolina                                                 s/ R. Bryan Harwell
September 13, 2019                                                       R. Bryan Harwell
                                                                         Chief United States District Judge




                                                      2
